Title: From Benjamin Franklin to John Bondfield, 4 July 1779
From: Franklin, Benjamin
To: Bondfield, John


Sir,
Passy, July 4. 1779.
This Morning some Bills drawn by you were presented to me amounting to 19800 livres which I declin’d accepting for want of advice. The Person who brought them was hardly out of the house before I found on my table unopened yours of the 29th past which advises of those Drafts. I immediately Sent after him, but he was not overtaken; and not knowing from what house in Paris he came, I know not where to send the Notice that I will accept and pay them.— I hope this Accident will not be attended with any considerable Inconvenience to you.— I thank you for the News contained in your late Letter, and are with much Esteem, Sir
M. Bondfield.
